Citation Nr: 0935236	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for atypical chest pain 
on a direct basis and as due to an undiagnosed illness.

2.  Entitlement to service connection for arthralgia of the 
joints on the left on a direct basis and as due to an 
undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome on a direct basis and as due to an undiagnosed 
illness.

4.  Entitlement to service connection for rash of the wrists, 
forearms, and chest on a direct basis and as due to an 
undiagnosed illness.  

5.  Entitlement to service connection for headaches on a 
direct basis and as due to an undiagnosed illness.

6.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable evaluations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 
1992.  He was awarded a Southwest Asia Service Medal.  He 
served in Southwest Asia from December 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated by law to ensure 
that the RO complies with its directives; and where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's case was previously remanded for a VA 
examination to determine whether the Veteran's claimed 
disabilities were related to service on a direct basis or as 
due to an undiagnosed illness.  Unfortunately, the April 2009 
VA examiner failed to provide a medical opinion for any of 
the Veteran's claimed disabilities.  

The Board notes that the examiner indicated that the Veteran 
did not meet the criteria for chronic fatigue syndrome.  
However, the examiner failed to provide an etiological 
opinion regarding the Veteran's report of mild to moderate 
constant fatigue.  Additionally, the examiner indicated that 
the Veteran underwent x-rays of the bilateral knees, elbows, 
and wrists but failed to include the results of said x-rays 
in the examination report.  The examiner diagnosed bilateral 
wrist strain, patellofemoral pain syndrome of the bilateral 
knees, and bilateral elbow tendinitis but provided no opinion 
on the etiology of said disorders.  Moreover, the examiner 
diagnosed chronic headaches and chronic dermatitis but did 
not include any opinion regarding the etiology of those 
disabilities.  Further, the examiner failed to provide a 
specific diagnosis as to the types of headaches the Veteran 
suffers (i.e., migraines, vascular, tension, etc.).  Finally, 
the examiner indicated that the Veteran had gastroesophageal 
reflux disease (GERD) without evidence of cardiac illness but 
failed to indicate whether the Veteran's reported chest 
discomfort was related to GERD, as due to an undiagnosed 
illness, or was directly related to service.  

The Board notes that the medical records contained in the 
claims file document extensive treatment for chest pain and 
the records include a diagnosis of unstable angina, treatment 
for arthralgias, treatment for skin rashes, and treatment for 
migraine headaches.  Consequently, the Board must once again 
remand this case for an appropriate examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any radiological reports 
of x-rays conducted as part of the 
April 2009 VA examination, and 
associate those reports with the 
claims file.

2.  Schedule the Veteran for a VA 
examination(s) with an examiner(s) 
different than the one who conducted 
the April 2009 VA examination to 
determine the nature and etiology of 
chest pain, arthralgia of the left 
side joints, chronic fatigue 
syndrome (including the Veteran's 
complaints of constant fatigue), 
rash on the wrists, forearms, and 
chest, and headaches.  The claims 
folder must be made available to the 
examiner(s) for review in connection 
with the examination.  

The examiner(s) should review the 
Veteran's medical history and 
conduct all necessary special 
studies and tests and include the 
results of such studies and tests in 
the examination report.  The 
following items should be addressed:

(a).  Elicit from the Veteran 
details about the onset, frequency, 
duration, and severity of all 
complaints relating to chest pain, 
arthralgia of the left side joints, 
chronic fatigue syndrome (including 
general complaints of fatigue), rash 
on the wrists, forearms, and chest, 
and headaches, and indicate what 
precipitates and what relieves them.  

(b).  Indicate whether there are any 
objective medical indications that 
the Veteran is suffering from chest 
pain, arthralgia of the left side 
joints, chronic fatigue syndrome 
(including general complaints of 
fatigue), rash on the wrists, 
forearms, and chest, and headaches.  

(c).  State whether the Veteran's 
chest pain, arthralgia of the left 
side joints, chronic fatigue 
(including general complaints of 
fatigue), rash on the wrists, 
forearms, and chest, and headaches 
are attributable to a diagnosed or 
undiagnosed illness.  If the 
examiner cannot identify a disease 
or disability which cause these 
symptoms, the examiner should so 
state.  

(d).  If the Veteran's chest pain, 
arthralgia of the left side joints, 
chronic fatigue syndrome, rash on 
the wrists, forearms, and chest, and 
headaches are attributable to a 
diagnosed illness, is it at least as 
likely as not (i.e., at least a 50 
percent probability) that this 
illness had its onset during active 
duty or is otherwise related to an 
incident in service.  The examiner 
should specifically indicate the 
types of headaches the Veteran 
suffers (i.e., migraines, vascular, 
tension, etc.).  Additionally, if 
chest pain is attributed to another 
disability (in this case GERD) the 
examiner should include an opinion 
as to whether that disability at 
least as likely as not had its onset 
during active duty or is otherwise 
related to an incident in service.

The examiners) should provide a 
rationale for all opinions 
expressed.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.  

2.  After undertaking any other 
development deemed appropriate, 
readjudicate the issues on appeal.  
If any benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




